PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patel et al.
Application No. 15/729,637
Filed: October 10, 2017
For: Method and Apparatus for a Pill Container with Removable Tabs

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed October 01, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed March 31, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on July 01, 2021.

The application also became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed April 13, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  A Notice of Abandonment was mailed on July 13, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) and (3) above.

As to item (1), It is noted that petitioner has submitted $300 for the payment of the issue fee at a micro entity status.  However, the issue fee due with the petition to revive is the issue fee specified in the notice of allowance. If the notice of allowance also specified a publication fee, then the publication fee must also be paid in the amount specified on the notice of allowance. An applicant may change the entity status with the filing of the petition to revive, if appropriate, and pay the petition fee in the new entity status amount, but the issue fee (and any publication fee) must be paid in the amount specified in the notice of allowance.  As a result, petitioner must submit $300 with the renewed petition for the issue fee payment remailing balance.  See MPEP 711.03(II)(2).

Also to item (1), petitioner has failed to submit a proper reply to the Notice to file Corrected Application papers filed on April 13, 2021.  For these reasons, the petition cannot be granted at this time.

As to item (3)

In this regard, petition form PTO/SB/64 submitted on October 01, 2021 is signed by only one of two applicants of record; consequently, the statement of unintentional delay cannot be accepted at this time.

Applicant’s attention is directed to 37 CFR 1.33(b), which states:

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational 

In this case, an unsigned paper or one not properly signed by a person having authority to prosecute an application or patent is not entered. Therefore, a properly signed petition under 37 CFR 1.137(a), must be signed by all of the applicants or a registered patent practitioner

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).